Order entered April 6, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-22-00181-CR

                      EX PARTE NORMAN JOSEPH LANDRY

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-00932-2022

                                     ORDER

      Before the Court are appellant’s March 28, 2022 pro se motion for bail

pending appeal and March 31, 2022 pro se motion to release counsel. On April 4,

2022, appellant filed a pro se letter asking the Court to disregard his pro se motion

to release counsel.

      In light of appellant’s April 4, 2022 letter, his pro se motion to release

counsel is DENIED AS MOOT.

      Because appellant is represented by counsel, he is not entitled to hybrid

representation. See Miniel v. State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App.
1992). Accordingly, appellant’s pro se motion for bail pending appeal is DENIED

without prejudice.



                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE




                                     –2–